         $2  *$6
          $2    5HY  -XGJPHQWLQD&LYLO&DVH
                  *$65HY



                                       8QLWHG6WDWHV'LVWULFW&RXUW
                                                 Southern District of Georgia
                  75$9,6 -21$7+$1 0,7&+(//

                  3ODLQWLII
                                                                                    -8'*0(17,1$&,9,/&$6(


                                            9                                    &$6(180%(5        FY

                  9$/'(5,1( -$&.621

                  'HIHQGDQW




                     -XU\ 9HUGLFW 7KLV DFWLRQ FDPH EHIRUH WKH &RXUW IRU D WULDO E\ MXU\ 7KH LVVXHV KDYH EHHQ WULHG DQG WKH MXU\
                     KDV UHQGHUHG LWV YHUGLFW

                     'HFLVLRQ E\ &RXUW7KLV DFWLRQ FDPH EHIRUH WKH &RXUW 7KH LVVXHV KDYH EHHQ FRQVLGHUHG DQG D GHFLVLRQ KDV EHHQ
            ✔
                     UHQGHUHG

                      ,7 ,6 25'(5(' $1' $'-8'*('
                      WKDW LQ DFFRUGDQFH ZLWK WKLV &RXUW V 2UGHU HQWHUHG RQ 6HSWHPEHU   DGRSWLQJ WKH 5HSRUW DQG

                      5HFRPPHQGDWLRQ RI WKH 8QLWHG 6WDWHV 0DJLVWUDWH -XGJH WKH &RXUW *5$176 'HIHQGDQW V

                      XQRSSRVHG 0RWLRQ IRU 6XPPDU\ -XGJPHQW ',60,66(6 3ODLQWLII V &RPSODLQW DQG '(1,(6

                      3ODLQWLII OHDYH WR DSSHDO LQ IRUPD SDXSHULV

                      7KLV DFWLRQ VWDQGV &/26('




            $SSURYHG E\ BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
                           BBBBBBBBBBBBBBBBBBBBBBBBBBBBB




            6HSWHPEHU                                                    6FRWW / 3RII
           Date                                                                 Clerk
                                                                                Cl
                                                                                Clle
                                                                                   e



                                                                                (By) Deputy
                                                                                        uty Clerk
*$6 5HY 
